OFFICE   OF THE AmORNEY     GENERAL   OF TEXAS
!.
                             AUSTIN




".   .'
            Ekmcwablo
                    E. 0. Outlaw,page2


                       “3. That the bU4pt  of the aeuaty haYin& bwn met up
,
        I
                 during August or 194l for the yarr then ed41tioaal Itam
                 -not       b6 inObde&

                       .'c. The Cexmral Fuad being lnm.ff~oiant the prepesml
                 upenUtur0 woultl mubuarily     be a charga a&&mt   future
                 yurar
    :


                        *There are y8rieus ether phuem et the pr0p0s0d’oen-
                 tract about rhich I aa doubtful but Imf~6uri pnzr adtloe
                 is fareillaz with thlr tf,-6 OS sltuatlen aa that   it will
                 net be naooesary te 60 into tham with you.        .
                      @m County                ha8 rowrate# the,t I a8k fee.r
                        and I tee we
                 oplnlcul                      lppreolatg it."
                      .lutlols 2351-17, Vernui*s Annotate4 Cltil E(tmtutu,
            qaj@won the oeadJ!irlonerB  eooztof Rny ,ootulty of ylls 8kk
            to ewatr a re~elring fun& or fanA   and to make   ap
            ehrrete   out   of ~%he   general awenuu or. 8aia 00anty
            to bo rued by said oeuntyor &mntlea in eoopgratlon
            la&ted 8tates Department or hgrlmltuxe t6 altt aad aaaiat~b
                   ma h m emea tlo almer               doa&lnee
                                     ed a rlumna wh y~00
        6e’appreve the abers nentlenad oontraat. Amthe aeobty dou
        net hate wrlalent   moaey In tha generaliand of th&oaWy to
        lt up the rsrelrlng fund, (111abevo nItate we do not think
        that the oeanty oan partialpate la the rod &asp  plaai    Them-
        iorr WI de net deem lt~nsosaearyto dlroasr thr.ethr     mao~u
        mentleaed la your letter rslatlng to yeaq~rw81         or the
        ooatrad.
                   In eonnaotlen with t!w fere8elni me direot yem
        attention to our eplalcnm Ho. O-4006 a54 Xcr. 94428 regerdln~
        llmllar qasstlcuzs.   we enolwe oeplea of theaa oplnI aaa     ra
        your ao5Ye5le5Oe.


..,..

!                                          ATl’ORNEY GENBIAL Ot TEXA8




                                           APpRomD oplnloJl0omlttoi
                                                   By 8.1.8. ChaWmn

        WJF